COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DALE EVAN SLAPE,                               §             No. 08-21-00166-CV

                       Appellant,                §                Appeal from the

  v.                                             §          County Court at Law No. 3

  WAL-MART STORES TEXAS, LLC                     §           of El Paso County, Texas
  AND WAL-MART STORE, INC.,
                                                 §            (TC# 2020-DCV-1388)
                         Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellees’ third motion for extension of time within which to file

the brief until May 12, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Arthur R. Piacenti, the Appellees’ attorney, prepare

the Appellees’ brief and forward the same to this Court on or before May 12, 2022.

       IT IS SO ORDERED this 11th day of April, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.